Opinion filed August 18, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00225-CR
                                    __________

                 CHRISTINE EVA DORRIES, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 42nd District Court
                                Taylor County, Texas
                           Trial Court Cause No. 25204A


                      MEMORANDUM OPINION
      The jury convicted Christine Eva Dorries of theft enhanced by two prior theft
convictions. See TEX. PENAL CODE § 31.03(e)(4)(D) (West Supp. 2016). The trial
court assessed her punishment at confinement for six months, suspended the
imposition of the sentence, and placed Appellant on community supervision for
eighteen months. The trial court also ordered restitution in the amount of $2,500.
In Appellant’s sole point of error, she contends that the trial court erred when it
limited her voir dire of the jury panel. We affirm.
      There is no challenge to the sufficiency of the evidence. Suffice it to say that
the evidence shows that several welding tables had been stolen from a lot owned by
Ronny Bryan. Jordan Dewitt Bryan, Ronny’s son, saw the welding tables at a
scrapyard where he had gone to purchase materials. Records from the scrapyard
revealed that Appellant was the person who had sold the welding tables to the
scrapyard.
      During voir dire, trial counsel asked, “[D]o any of you have experience as a
single parent, or can relate . . . to a single parent?” Even though the State did not
object to the question, the trial court instructed the prospective jurors not to answer
the question and instructed trial counsel to continue with voir dire without asking
the prospective jurors about their marital status, other than what they had already
revealed. Outside the presence of the jury panel, trial counsel explained that she
thought “other people that have had similar experiences could probably relate to her
if she takes the stand.” The trial court did not change its position.
      “The trial court possesses wide discretion over the course of the voir dire
examination of a prospective juror.” Mays v. State, 726 S.W.2d 937, 948 (Tex. Crim.
App. 1986).     The trial court may impose reasonable restrictions on voir dire
examination. Thompson v. State, 267 S.W.3d 514, 517 (Tex. App.—Austin 2008,
pet. ref’d) (citing Boyd v. State, 811 S.W.2d 105, 115 (Tex. Crim. App. 1991)). We
review a trial court’s decision to limit voir dire for an abuse of discretion. Dinkins v.
State, 894 S.W.2d 330, 345 (Tex. Crim. App. 1995).
      Appellant argues that the trial court’s action resulted in a denial of her right to
attempt to empanel an impartial jury. However, we fail to see how the jury panel’s
marital status or family status is relevant to whether Appellant committed the offense
of theft. Further, because Appellant’s punishment was assessed by the trial court,
                                           2
the jury panel’s marital status would have had no influence on the punishment
assessed. Accordingly, we hold that the trial court did not abuse its discretion when
it refused to allow trial counsel to ask about the family status of the jury panel.
Appellant’s sole point of error is overruled.
      We affirm the judgment of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


August 18, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3